Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to submittal on 8/18/2020. Claims 1-15 are pending. Clams 16-20 have been withdrawn for consideration.
Election/Restrictions
Applicant’s election without traverse of 1-20 in the reply filed on 12/7/2020 is acknowledged.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US Patent Publication No. 2016/0094344) in view of Dube (US Patent No. 7,177,426 (Cited from IDS 3/26/2020)).

As to claim 1, Biswas teaches a method performed by a computing device to dynamically generate public/private key pairs for enhancing computing device security, comprising: 
initially generating a first public/private key pair using data associated with one or more environmental factors, wherein the environmental factors at least include one of location or time (i.e., … teaches in paragraph 0004 the following: “generating at least one public-private key pair based, at least in part, on the context pattern. In some examples, the context pattern may be based, at least in part, on locations of the user device at the multiple different times. In some examples, the context pattern may be based, at least in part, on other users in a vicinity of the user device at the multiple different times. In some examples, the context pattern may be based, at least in part, on an environmental parameter of an environment in a vicinity of the user device at the multiple different times. In some examples, the context pattern may be based, at least in part, on applications executed by the user device at the multiple different times.”.).

Biswas does not expressly teach:
using the generated first public/private key pair in an encryption process to restrict access to information; 
when attempting to access the information, retrieving current data associated with the one or more environmental factors that were used to generate the first public/private key pair, the retrieving being performed contemporaneously with the attempting in real-time,
subsequently generating a second public/private key pair using the retrieved current data; 
and using at least the second public/private key pair in a decryption process to access the information.
In this instance the examiner notes the teachings of prior art reference Dube. 

With regards to applicant’s claim limitation element of, “when attempting to access the information, retrieving current data associated with the one or more environmental factors that were used to generate the first public/private key pair, the retrieving being performed contemporaneously with the attempting in real-time”, Dube teaches in column 17, lines 35-45 the following: “The movement, removal, or re-arrangement of one or more drives will cause the composition of the environment profile to change, thereby creating an incorrect key for use in the decryption process. An invalid key, of course, will be unable to decrypt the file.”.
With regards to applicant’s claim limitation element of, “subsequently generating a second public/private key pair using the retrieved current data”, Dude teaches in column 5 lines 30-40 the following: “A second environment profile of the computer is obtained, again based on a current operating environment of the computer. A decryption key is generated based on the second environment profile, and the electronic file is decrypted using the decryption key.”.
With regards to applicant’s claim limitation element of, “and using at least the second public/private key pair in a decryption process to access the information”, Dude teaches in column 5 lines 30-40 the following: “A second environment profile of the computer is obtained, again based on a current operating environment of the computer. A decryption key is generated based on the second environment profile, and the electronic file is decrypted using the decryption key.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of access control. Utilizing access control as taught by Dube above allows a system to provide 

As to claim 2, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 1, in which the location is based on a geofence, and each location inside the geofence uses the same location data for public/private key generation.
In this instance the examiner notes the teachings of prior art reference Dube. 
	Dube teaches in column 16 lines 35-45 the following: “environment profile 1100 illustrated in FIG. 11 can be based on the geo-location and/or geo-location range 628, drive ID(s) 1102, electronic address assignments 1104, and a time and date range 1106.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of environment based conditional access control. Utilizing environment based conditional access control as taught by Dube above allows a system to provide comprehensive system security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Biswas will obtain the capability to provide enhanced system security. 

As claim 3, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 2, further including setting the geofence, and wherein the geofence is set in response to input from a user or is set according to some preset parameter based on the initial generation of the first public/private key pair.

Dube teaches in column 19 lines 35-45 the following: “environment profile is based on the operating environment of the client computer and can include geo-location…”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of access control. Utilizing access control as taught by Dube above allows a system to provide comprehensive system security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Biswas will obtain the capability to provide enhanced system security. 

As to claim 4, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 1, in which the computing device generates a public/private key pair on demand, at bootup of the computing device, or upon a threshold change for at least one of the environmental factors.
In this instance the examiner notes the teachings of prior art reference Dube. 
	Dube teaches in column 17 lines 20-30 the following: “When generating a key pair for public key encryption, the user is asked to enter a passphrase 602, which is a sequence known only to the user.”. Illustrates an on demand capability of generating the keys. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of access control. Utilizing access control as taught by Dube above allows a system to provide comprehensive system security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Biswas will obtain the capability to provide enhanced system security. 

As to claim 5, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 4, in which the on-demand generation is in response to a request from a user to access the information.
In this instance the examiner notes the teachings of prior art reference Dube. 
	Dube teaches in column 17 lines 20-30 the following: “When generating a key pair for public key encryption, the user is asked to enter a passphrase 602, which is a sequence known only to the user.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of access control. Utilizing access control as taught by Dube above allows a system to provide comprehensive system security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Biswas will obtain the capability to provide enhanced system security. 

As to claim 6, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 1, in which at least some data for the environmental factors are received from one or more trusted sources that are external to the computing device.
In this instance the examiner notes the teachings of prior art reference Dube. 
Dube teaches in column 19 lines 35-45 the following: “environment profile is based on the operating environment of the client computer and can include geo-location, drive ID(s), electronic address assignments, time ranges, and other environmental variables that can be obtained or measured.”.


As to claim 7, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 1, in which the environmental factors further include one or more of temperature, barometric pressure, acceleration, humidity, or physical pressure.
In this instance the examiner notes the teachings of prior art reference Dube. 
Dube teaches in column 19 lines 35-45 the following: “environment profile is based on the operating environment of the client computer and can include … and other environmental variables that can be obtained or measured.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of environment based conditional access control. Utilizing environment based conditional access control as taught by Dube above allows a system to provide comprehensive security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Biswas will obtain the capability to provide enhanced security access control.

As to claim 8, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 1, in which the generation of the first and second public/private key pairs is additionally based on computing device-specific factors including a configuration of the computing device.
In this instance the examiner notes the teachings of prior art reference Dube. 
Dube teaches in column 17 lines 20-30 the following: “When generating a key pair for public key encryption, the user is asked to enter a passphrase 602, which is a sequence known only to the user.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of access control. Utilizing access control as taught by Dube above allows a system to provide comprehensive system security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Biswas will obtain the capability to provide enhanced system security. 

As to claim 9, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 8, in which the configuration of the computing device includes any one or more of a device ID, memory state, BIOS (Basic Input/Output System), or boot sequence at startup.
In this instance the examiner notes the teachings of prior art reference Dube. 
Dube teaches in column 16 lines 35-45 the following: “environment profile 1100 illustrated in FIG. 11 can be based on the geo-location and/or geo-location range 628, drive ID(s) 1102,”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of environment based conditional access control. Utilizing environment based conditional access 

As to claim 10, the system of Biswas teaches a public/private key pair generation process however Biswas does not expressly teach a method of claim 1, in which the generation of the first and second public/private key pairs is additionally based on authentication factors that are used to authenticate a user of the computing device, in which the authentication factors include any one or more of username and password, PIN (personal identification number), alpha-numeric code, security clearance level, organizational structure or chain of command, or biometric verification including recognition of one of fingerprint, iris, face, or voice.
In this instance the examiner notes the teachings of prior art reference Dube. 
Dube teaches in column 17 lines 20-30 the following: “When generating a key pair for public key encryption, the user is asked to enter a passphrase 602, which is a sequence known only to the user.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biswas with the teachings of Dube by including the feature of access control. Utilizing access control as taught by Dube above allows a system to provide comprehensive system security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Biswas will obtain the capability to provide enhanced system security. 
Allowable Subject Matter
Claims 11-15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s recital of, “secure operational functions associated with the server, wherein 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497